Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (US20110003221) in view of Saito et al. (US20170358809)
2.	Regarding claim 1, Mizuno teaches a fuel cell system (see Fig. below) comprising a first fuel cell stack; a power generation control unit configured to control power generation of the fuel cell stack based on a required power for fuel cell stack; and
a refreshing control unit configured to perform a refreshing process of decreasing a voltage on the fuel cell stack, wherein the power generation control unit is configured to stop power generation of the first fuel cell stack when the required power is equal to or greater than a first threshold value, and less than a second threshold value which is greater than the first threshold value and to allow the first fuel cell stack to generate electric power when the required power is equal to or greater than the second threshold value, and wherein the refreshing control unit is configured to perform the refreshing 

    PNG
    media_image1.png
    787
    942
    media_image1.png
    Greyscale

3.	Except for the lack of a second fuel cell stack, Mizuno’s fuel cell system comprises substantially the same components (first fuel cell stack and control unit including a power generation control unit and a refreshing control unit) as in Fig. 1 of 
4.	If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. (MPEP 2114).
5.	Mizuno is silent about a second fuel cell stack.
6.	Saito teaches a fuel cell system includes first and second fuel cell stacks (abstract) for the benefit of providing a technique for reducing power consumption due to purging at the time of operation stop of the fuel cell stacks [0009].
7.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the layer of Mizuno with Saito’s teachings a fuel cell system includes first and second fuel cell stacks (abstract) for the benefit of providing a technique for reducing power consumption due to purging at the time of operation stop of the fuel cell stacks.

Allowable Subject Matter
Claims 4 and 8-10 are allowed over the prior art of record.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104.  The examiner can normally be reached on 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLATUNJI A GODO/Primary Examiner, Art Unit 1722